Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 06-1148

                     JESSIE A. QUIÑONES-TORRES,

                       Petitioner, Appellant,

                                     v.

                             UNITED STATES,

                        Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Gustavo A. Gelpí, U.S. District Judge]


                                  Before

                      Torruella, Circuit Judge,
                   Selya, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Jessie A. Quiñones-Torres on brief pro se.
     Nelson Pérez-Sosa, Assistant United States Attorney, Thomas F.
Klumper, Assistant United States Attorney, and Rosa Emilia
Rodriguez-Velez, United States Attorney, on brief for appellee.



                              July 30, 2007
              Per Curiam.        This appeal follows the district court's

denial of pro se appellant Jessie A. Quinones-Torres's original

habeas petition, two post-judgment motions, and request for a

certificate of appealability ("COA").

              Appellant pled guilty to one count of conspiracy to

distribute at least 50 but no more than 150 kilograms of cocaine in

violation of 21 U.S.C. § 846, and one count of conspiracy to

launder monetary instruments in violation of 18 U.S.C. § 1956(h).

Pursuant to a binding plea agreement under Fed. R. Crim. P.

11(c)(1)(C), the government agreed to recommend a sentence of not

more than 228 months (or 19 years), and appellant reserved the

right    to   request    the    lower    end   of    the   applicable   guideline

sentencing range.         At sentencing, the court departed downward

pursuant to U.S.S.G. § 5K2.0, reduced appellant's criminal history

category from II to I, and sentenced him to 204 months (or 17

years) on each count, to run concurrently.1

              Appellant's       habeas     petition        claimed    ineffective

assistance of counsel at each stage of the proceedings in the

district court, as well as on direct appeal.                     Appellant also

requested     a   new   trial   based    on    the   discovery   of   purportedly



     1
        The district court also sentenced appellant to supervised
release terms of three years on the first count and two years on
the second, to run concurrently. The supervised release terms were
erroneously recorded as five years and three years on the written
judgment.    We previously remanded this case to correct this
clerical error.

                                         -2-
exculpatory evidence he claims was improperly withheld by the

government.      The government does not challenge our jurisdiction to

review either the post-judgment motions or the underlying judgment.

We   will   assume,   without   deciding,     that    appellant    has   timely

appealed from the denial of his § 2255 petition, see,             e.g., United

States v. Woods, 210 F.3d 70, 74 (1st Cir. 2000), and thus review

his ineffective assistance of counsel claims.

             Appellant asserts that his counsel should have sought to

dismiss the indictment, but each of the arguments he raises in

support of this assertion is wrong as a matter of either law or

fact.   See, e.g., United States v. Portela, 167 F.3d 687, 695-96,

702 (1st Cir.) (single conspiracy defined; government need not

prove overt acts in furtherance of narcotics conspiracy), cert.

denied, 528 U.S. 917 (1999); United States v. Guzman, 85 F.3d 823,

826 (1st Cir.), cert. denied, 519 U.S. 1020 (1996) (under dual

sovereignty rule, no double jeopardy bar to state and federal

prosecution of same offense); United States v. Flores-Rivera, 56

F.3d 319, 327 n.5 (1st Cir. 1995) (substantive crime and conspiracy

to commit that crime not the same offense for double jeopardy

purposes).

             Appellant   correctly   argues    that    the    district   court

offered     an   incomplete   description   of   the    law   governing     co-

conspirator liability and sentencing and incorrectly referred to

the money laundering count as a "criminal forfeiture" count at his


                                     -3-
change of plea and sentencing hearings, but he has failed to

identify any prejudice he suffered as a result.               Appellant argues

that his counsel did not make any objections to the presentence

report, but fails to offer any factual or legal basis for the

objections he claims his counsel should have made.

             Rather, the record shows that appellant never disputed

the description of his participation in the conspiracy, thus

distinguishing this case from United States v. Rodriguez-Gonzalez,

433 F.3d 165, 167-68 (1st Cir. 2005), and United States v. Colin-

Solis, 354 F.3d 101, 102-03 (1st Cir. 2004).             As is true of the

petitioner in United States v. Isom, "[w]e see no reason why a

reasonable    attorney    would   have    felt   the   need    to   clarify   to

[appellant] what was crystal clear from the hearing:                    he was

pleading guilty to conspiring to possess ... cocaine, and he was

facing a [lengthy] sentence."        85 F.3d 831, 835 (1st Cir. 1996).

Appellant entered into a binding Rule 11(c)(1)(C) plea agreement

with the government, and he received precisely the sentence for

which   he   bargained.      Nothing     in   the   record     indicates   that

appellant's personal circumstances fell outside the "heartland" for

sentencing purposes.      United States v. Bogdan, 284 F.3d 324, 327

(1st Cir. 2002).

             On this record, appellant was not entitled to a hearing

on his habeas petition.      United States v. McGill, 11 F.3d 223, 225

(1st Cir. 1993).      Neither was appellant entitled to a default


                                    -4-
judgment simply because the government did not file an opposition

to his habeas petition.      Gordon v. Duran, 895 F.2d 610, 612 (9th

Cir. 1990) (collecting cases).     Moreover, on his conclusory claim

that   the   government   improperly    withheld   exculpatory   evidence,

appellant has not shown that the government failed to provide

information that amounted to a "material omission tantamount to a

misrepresentation" or engaged in "some particularly pernicious form

of impermissible conduct ...."     Ferrara v. United States, 456 F.3d

278, 291 (1st Cir. 2006) (citing United States v. Brady, 397 U.S.

742, 757 (1970), and United States v. Bouthot, 878 F.2d 1506, 1511

(1st Cir. 1989)).

             Thus, it is clear that no reasonable jurist would find

that the district court's assessment of the constitutional claims

was "debatable or wrong," Miller-El v. Cockrell, 537 U.S. 322, 377-

78 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)),

and there was no abuse of discretion in the court's denial of

appellant's Rule 59(e) motions.        Cintron-Lorenzo v. Departmento de

Asuntos Del Consumidor, 312 F.3d 522, 527 (1st Cir. 2002).

             Affirmed.




                                   -5-